Title: To James Madison from Thomas Jefferson, 15 March 1798
From: Jefferson, Thomas
To: Madison, James


Philadelphia Mar. 15. 98
I wrote you last on the 2d. inst. Your’s of the 4th. is now at hand. The public papers will give you the news of Europe. The French decree making the vessel friendly or enemy according to the hands by which the cargo was manufactured has produced a great sensation among the merchants here. It’s operation is not yet perhaps well understood; but probably it will put our shipping out of competition because British bottoms which can come under convoy will alone be trusted with return cargoes. Our’s losing this benefit would need a higher freight out, in which therefore they will be underbid by the British. They must then retire from the competition. Some no doubt will try other channels of commerce and return cargoes from other countries. This effect would be salutary. A very well informed merchant too (a Scotsman entirely in the English trade) told me he thought it would have another good effect, by checking & withdrawing our over-extensive commerce & navign. (the fruit of our neutral position) within those bounds to which peace must necessarily bring them. That this being done by degrees will probably prevent those numerous failures produced generally by a peace coming on suddenly. Notwithstanding this decree the sentiments of the merchants become more & more cooled & settled down against arming. Yet it is believed the Representatives do not cool: and tho’ we think the question against arming will be carried, yet probably by a majority of only 4. or 5. Their plan is to have convoys furnished for our vessels going to Europe, & smaller vessels for the coasting defence. On this condition they will agree to fortify Southern harbours & build some gallies. It has been concluded among them, that if war takes place, Woolcot is to be retained in office, that the P. must give up McHenry; & as to Pickering they are divided, the Eastern men being determined to retain him, their middle & Southern brethren wishing to get rid of him. They have talked of Genl. Pinckney as successor to McHenry. This information is certain. However I hope that we shall avoid war & save them the trouble of a change of ministry. The P. has nominated J. Q. Adams Commissioner Plenipoty. to renew the treaty with Sweden. Tazewell made a great stand against it on the general ground that we should let our treaties drop, & remain without any. He could only get 8. votes against 20. A trial will be made to day in another form which he thinks will give 10. or 11. against 16. or 17. declaring the renewal inexpedient. In this case, notwithstanding the nomination has been confirmed, it is supposed the P. would perhaps not act under it, on the probability that more than a third would be against the ratification. I believe however that he would act, & that a third could not be got to oppose the ratification. It is acknoleged we have nothing to do but to decide the question about arming. Yet not a word is said about adjourning, and some even talk of continuing the session permanently; others talk of July & August. An effort however will soon be made for an early adjournment. My friendly salutations to mrs. Madison, to yourself affectionate Adieux.
